Per Curiam.
Decree affirmed, for the reason given in the court of chancery .as to the jurisdiction of the court over the case and the right of the mortgagee to redeem the interest of the appellant in the property acquired under a tax sale under the Martin act, and reversed as to costs, which were adjudged against the appellant in the court of chancery.
For concurrence — Depue, Lippincott, Ludlow, Van Syckel, Hendrickson, Nixon, Vredenburgh — 7.
Far non-concurrence — Collins, Dixon, Adams, Bogert — 4.